Citation Nr: 0615461	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 2002.

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision.

The issue of a rating in excess of 10 percent for an ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was discharged from service in 1992.

2.  The veteran's original claim for disability benefits was 
received on February 11, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 
2001 for the grant of service connection for a right ankle 
disability have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  Unless a claim for VA benefits is 
received within one year of separation from service, the 
effective date of the claim will be the later of the date of 
receipt of claim and the date entitlement arose.  38 C.F.R. 
§ 3.400 (b) (ii)(B).

The veteran asserted that he felt an effective date earlier 
than February 11, 2002 (the date his original claim was 
received) was warranted for his right ankle disability.  His 
rationale was that he had surgery on his right ankle in 1995, 
and that it was known at that point that he would have wanted 
to file a claim.  However, the regulations are clear that it 
is the later of the date entitlement arose and the date of 
application.  The mere pursuit of treatment is not sufficient 
to amount to a claim for service connection.  As such, 
February 11, 2002, the date the veteran's claim was received, 
was the appropriate effective date and the veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA is also required to advise the veteran regarding potential 
disability ratings and effective date. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although such notice was not 
provided before the initial RO decision, it was subsequently 
provided in a September 2004 letter, prior to the November 
2004 statement of the case.  
Any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  

VA and private treatment records have been obtained.  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date earlier than February 11, 2002 is denied.


REMAND

At his hearing before the Board, the veteran asserted that 
his right ankle has gotten worse than it was when it was last 
examined in 2002.  As such, an examination is warranted to 
assist the veteran in substantiating his claim.

Additionally, the veteran testified that he had surgery on 
his right ankle in 1997 at the VA hospital in La Jolla, 
California.  However, these records have not been included in 
the veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain surgical records, and other 
treatment records, from the VA hospital in 
La Jolla, California regarding surgery and 
follow-up treatment in 1997.

2.  Following the requested development, 
schedule the veteran for an examination of 
his service-connected right ankle.  The 
examiner should provide ranges of motion 
in both dorsiflexion and plantar flexion.  
The examiner should also comment on any 
functional loss due to pain or due to 
weakness, fatigability, incoordination, or 
pain on movement.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the veteran is advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


